Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 14, and 20, each of these claims recites “the data of the preset grayscale,” however there is insufficient antecedent basis for this limitation in the claim.  Given the various types of data recited in the claims, it is unclear to which data this was intended to refer, although it seems to refer to the “image data captured in preset grayscale.”
Claims 2-13 and 15-19 are rejected for incorporating the deficiencies of the claims from which they depend, and because they do not resolve said deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim is directed a computer-readable storage medium.  The specification describes what the computer-readable storage medium stores, such as a program, and mentions that a processor may execute such a program (see, for example, paragraph 141.)  Paragraph 144 of the specification then provides examples of a “storage medium.”  However, the specification does not define the computer-readable storage medium in such a way as to exclude non-statutory forms of computer-readable storage media such as signals, carrier waves, or other transitory storage media.  Thus, the instant claim may be directed to non-statutory subject matter.
To overcome this rejection, the examiner suggests that this claim be amended such that it is directed only to statutory forms of computer-readable storage media; for example, recitation of a “non-transitory” computer-readable storage medium may overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jeon (U.S. Patent Application Publication No. 2012/0062609), referred herein as Jeon.

Regarding claim 2, Jeon teaches the data processing method according to claim 1, wherein, the operation of generating compensation data of the display defect according to the first compensation data and the data of the preset grayscale comprises: generating grayscale compensation data of the display defect, according to the first compensation data and grayscale data of the preset grayscale, when the compensation data is the grayscale compensation data; and generating color deviation compensation data of the display defect, according to the first compensation data and chrominance data of the preset grayscale, when the compensation data is the color deviation compensation data (pps 42 and 43).
Regarding claim 3, Jeon teaches the data processing method according to claim 2, wherein, the operation of determining first compensation data of display defect according to the image data comprises: captured images comprising a plurality of image data, when the preset grayscale comprises a plurality of grayscale data (pps 37 and 39); respectively determining a plurality of second compensation data of the display defect according to the plurality of image data, and calculating the first compensation data of the display defect, according to the plurality of second compensation data and a preset calculation manner (pp 45; pps 58 and 60).

Regarding claim 12, Jeon teaches the data processing method according to claim 1, wherein, the operation of determining first compensation data of display defect according to the image data comprises: captured images comprising a plurality of image data, when the preset grayscale comprises a plurality of grayscale data (pps 37 and 39); respectively determining a plurality of second compensation data of the display defect according to the plurality of image data, and calculating the first compensation data of the display defect, according to the plurality of second compensation data and a preset calculation manner (pp 45; pps 58 and 60).
Regarding claims 14 and 20, the limitations of each of these claims substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 15, Jeon teaches the display device according to claim 14, wherein, the display device comprises a display panel and a timing sequence controller connected to the display panel, the timing sequence controller is loaded with a data processing control device, and the display panel performs display under the control of the timing sequence controller (fig 1; pps 29, 31, and 32).
Regarding claims 16 and 18, the limitations of these claims substantially correspond to the limitations of claims 2 and 12, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Park (U.S. Patent Application Publication No. 2017/0069273), referred herein as Park.
Regarding claim 4, Jeon teaches the data processing method according to claim 2, wherein, the operation of determining first compensation data of display defect according to the image data comprises: acquiring a compensation value of the display defect, and determining the first compensation data of the display defect according to the compensation value and the image data (pp 43).  Jeon does not explicitly teach acquiring a compensation precision.  Park teaches a method for determining image data in grayscale and determining compensation data for a display defect (pps 14 and 60), and further comprising acquiring a compensation precision to determine compensation of the display defect (pp 62, lines 1-11).  It would have been obvious to one of ordinary skill in the art to consider compensation precision in Jeon because as known in the art, and taught by Park, this helps prevent image degradation, thereby improving display image quality (see, for example, Park, pp 30 and pp 62, the last 3 lines).

Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 13; thus they are rejected on similar grounds.

Claims 5, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Tang et al. (U.S. Patent Application Publication No. 2018/0013929), referred herein as Tang.
Regarding claim 5, Jeon teaches the data processing method according to claim 2, wherein, after the operation of generating compensation data of the display defect according to the first compensation data and the data of the preset grayscale, the data processing method further comprises: processing the first compensation data and repairing the display defect according to the compensation data which is generated by 
Regarding claim 8, Jeon teaches the data processing method according to claim 1, wherein, after the operation of generating compensation data of the display defect according to the first compensation data and the data of the preset grayscale, the data processing method further comprises: processing the first compensation data and repairing the display defect according to the compensation data which is generated by the recorded first compensation data and the data of the preset grayscale, when compensating a display image (pps 43 and 45).  Jeon does not explicitly teach recording the first compensation data into a memory of a display apparatus.  Tang teaches a method for determining image data in grayscale and determining first compensation data for a display defect (pp 14, the last 6 lines; pp 16, lines 1-7), and 
Regarding claim 9, Jeon in view of Tang teaches the data processing method according to claim 8, and further teaches the method, wherein the operation of recording the first compensation data into a memory of a display apparatus comprises: compressing the first compensation data; and recording the compressed first compensation data into the memory of the display apparatus (Tang, pp 16, the last 6 lines; pp 20, the last 13 lines; pp 23, the last 13 lines).
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Sullivan et al. (U.S. Patent Application Publication No. 2013/0093783), referred herein as Sullivan.
Regarding claim 7, Jeon teaches the data processing method according to claim 6, wherein, the preset identification algorithm comprises identification manners of brightness gradient and color deviation calculation (pps 39 and 43; pp 59, lines 1-2).  .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Tang, and further in view of Jiang et al. (U.S. Patent Application Publication No. 2019/0206370), referred herein as Jiang.
Regarding claim 10, Jeon in view of Tang teaches the data processing method according to claim 9, but does not teach the method, wherein, the operation of compressing the first compensation data comprises: acquiring a first compensation data table of the display device, and extracting the compensation data according to an extraction period comprising four adjacent rows based on the first compensation data table.  Jiang teaches a method for determining image data in grayscale and determining compensation data for a display defect (pps 59, 73, and 74), wherein, the operation of compressing the first compensation data comprises: acquiring a first compensation data table of the display device, and extracting the compensation data according to an extraction period comprising four adjacent rows based on the first compensation data table (pp 61, lines 1-12).  It would have been obvious to one of ordinary skill in the art to 
Regarding claim 11, Jeon in view of Tang, further in view of Jiang teaches the data processing method according to claim 10, wherein, the operation of extracting the compensation data according to an extraction period comprising four adjacent rows based on the first compensation data table comprises: extracting the compensation data of odd columns in the first row; extracting the compensation data of even columns in the third row and extracting the compensation data of the first column in the third row (Jiang, pps 63 and 65).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falk (U.S. Patent No. 5,760,913); Color calibration method and system having independent color scanner profiles.
Trask (U.S. Patent No. 5,793,406); Adjustment of dot size for laser imagers.
Oka (U.S. Patent Application Publication No. 2006/0061842); Image display apparatus.
Sekiguchi (U.S. Patent Application Publication No. 2009/0003441); Image encoding device, image decoding device, image encoding method and image decoding method.

Kim (U.S. Patent Application Publication No. 2015/0187328); Organic light emitting display device and driving method thereof.
Zheng (U.S. Patent Application Publication No. 2016/0260368); A method for correcting gray-scale of display panel.
Lee (U.S. Patent Application Publication No. 2017/0039953); Organic light emitting display device and method of driving the same.
Shaw (U.S. Patent Application Publication No. 2018/0013928); Printing device supply component.
Luo (U.S. Patent Application Publication No. 2018/0047368); Display mura correction method, apparatus, and system.
He (U.S. Patent Application Publication No. 2018/0122282); Method and device for obtaining mura compensation value, and display panel.
Bian (U.S. Patent Application Publication No. 2018/0158434); Image processing apparatus, image processing method and display apparatus.
Kim (U.S. Patent Application Publication No. 2018/0182278); Electroluminescent display and driving device thereof.
Zhang (U.S. Patent Application Publication No. 2018/0218693); A liquid crystal display and a compensation data storage method thereof.
Deng (U.S. Patent Application Publication No. 2018/0357950); Compression method and decompression method for compensation table of OLED display device.

Deng (U.S. Patent Application Publication No. 2019/0132001); A compressing method of a grayscale compensation table of an OLED display panel.
Cao (U.S. Patent Application Publication No. 2019/0149693); System and method for image processing.
Chu (U.S. Patent Application Publication No. 2019/0147801); Compensation method for display panel, driving device, display device, and storage medium.
Kim (U.S. Patent Application Publication No. 2019/0182509); Method of correcting image data and display apparatus for performing the same.
Deng (U.S. Patent Application Publication No. 2019/0200022); Compensation table compressing method.
Jin (U.S. Patent Application Publication No. 2019/0385525); Method for compensating pixel driving circuit of OLED display panel.
Chen (U.S. Patent Application Publication No. 2020/0035142); Compression algorithm verification method, storage medium, and display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613